This pro se action is before the court on defendant’s motion to dismiss on the ground that plaintiffs petition fails to state a claim within the jurisdiction of this court for which relief may be granted. After considering the motion and plaintiffs submission filed out of time on January 5, 1979,1 without oral argument, the court concludes that defendant’s motion should be granted.
It is difficult to divine the exact nature of plaintiffs claim from his petition. However, it appears that he is claiming $2 billion in damages for the loss of certain property, namely, his discovery of the "secret of life and its formula.” Plaintiff apparently claims that this secret is recorded in certain replevin notes written in 1949 and 1950. He also mentions a manuscript written in 1958. It is not clear, however, what is alleged to have become of these replevin notes. Although plaintiff does state that he has contacted every President of the United States since President Truman about his loss, he makes no discernible *651allegation that the United States has ever had possession of either the notes or of the "secret of life” itself.
This court has jurisdiction over claims founded on "the Constitution, or any Act of Congress, or any regulation of an executive department, or upon any express or implied contract with the United States, or for liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C. § 1491 (1976). Plaintiffs petition fails to allege any jurisdictional element enabling this court to assert jurisdiction over his claim. Moreover, to the extent that plaintiffs claim arose at or before the time of the Truman administration,2 almost 30 years ago, it is barred by the statute of limitations. 28 U.S.C. § 2501 (1976).
It is therefore ordered that defendant’s motion to dismiss is granted and the petition is dismissed for lack of jurisdiction.

 The motion to dismiss was filed on October 6, 1978. Plaintiff filed no response to the motion but on December 26, 1978, wrote a letter to the Attorney General, with copy to Trial Judge Fletcher, which copy was filed herein on January 5, 1979.


 Plaintiff does not state precisely when he suffered his loss of the discovery of the "secret of life.”